DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical component configured to temporally stretch” “a spatial encoding module” “additional optical element optically disposed” & “optical element is configured to spectrally disperse” in claims 1, 2, 3, 8, 10,12, & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant recites the optical element comprises a diffraction grating (claim 12).
Applicant recites the additional optical diffracting grating comprises a diffracting grating (claim 4).
Applicant recites the spatial encoding module comprises a digital micromirror device comprising an array of micromirrors (claim 12).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-23 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a spatial encoding module configured to receive the first series of images and to produce a second series of spatially-encoded images, each spatially-encoded image of the second series comprising at least a first view including one image of the first series superimposed with a pseudo-random binary spatial pattern; and a streak camera coupled to the spatial encoding module, the streak camera configured to receive the second series of spatially-encoded images, to deflect each spatially-encoded image by a temporal deflection”, in combination with the rest of the limitations of claim 1.

As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a spatial encoding module configured to receive a first series of images and to produce a second series of spatially-encoded images, each spatially-encoded image of the second series comprising at least a first view including one image of the first series superimposed with a pseudo-random binary spatial pattern; an optical element configured to receive the second series of spatially-encoded images and to produce a third series of spatially-encoded and spectrally-dispersed images; and a streak camera configured to receive the third series of spatially-encoded”, in combination with the rest of the limitations of claim 10.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “superimposing a pseudo-random binary spatial pattern onto each image of the first series to produce a second series of spatially-encoded images; dispersing each image of the second series of spatially-encoded images by spectrum to produce a third series of spatially-encoded and spectrally-dispersed images; deflecting each spatially-encoded and spectrally-dispersed image of the third series by a temporal deflection distance that varies as a function of a time-of-arrival of each spatially-encoded image to produce a fourth series of time-sheared spatially-encoded spectrally dispersed images”, in combination with the rest of the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877